Title: Thursday 3d.
From: Adams, John Quincy
To: 


       This morning Mr. Jennings came and at about nine o clock he took leave of us and we set out from Bruxelles. After we had got out of the town we passed along a very beautiful canal. At about 4 o clock we arrived at Anvers, which is 4 Posts or 24 Miles from Bruxelles. After we got there pappa went and made a bargain with a boat man to go to Rotterdam but having arrived at our lodgings Pappa Changed his mind and took a Carriage for to morrow and we shall leave ours here. I went to see the Exchange. The Exchange at London was founded from this fashion.
      